Appeal by the defendant from a judgment of the Supreme Court, Queens County (Lewis, J.), rendered January 10, 2002, convicting him of robbery in the second degree and criminal possession of stolen property in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is reversed, on the law, and a new trial is ordered.
The Supreme Court erred in denying the defendant’s request to charge attempted petit larceny as a lesser-included offense of robbery in the second degree. There was a reasonable view of the evidence that would have supported a finding that the defendant committed the lesser offense but did not commit the greater (see CEL 300.50; People v Glover, 57 NY2d 61 [1982]; People v Bailey, 18 AD3d 666 [2005], lv denied 5 NY3d 759 [2005]; People v Brown, 269 AD2d 539 [2000]).
In light of our determination, the defendant’s remaining *686contention need not be reached. Ritter, J.P., Rivera, Spolzino and Covello, JJ., concur.